



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Srbinovski, 2016 ONCA 729

DATE: 20161004

DOCKET: C62123

Laskin, Gillese and Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Marijan Srbinovski

Appellant

Greg Dorsz, for the appellant

Rebecca De Filippis, for the respondent

Heard: September 27, 2016

On appeal from the sentence imposed on February 11, 2015
    by Justice Jane E. Kelly of the Superior Court of Justice, sitting without a
    jury.

APPEAL BOOK ENDORSEMENT

[1]

The appellant pleaded guilty to assault causing bodily harm and was
    sentenced to six months imprisonment. He seeks leave to appeal his sentence on
    the ground he was unaware of the immigration consequences to him during the
    plea and sentencing proceedings. He asks that his sentence be reduced to six
    months less a day.

[2]

The Crown acknowledges and we agree that we should allow the appellants
    sentence appeal. The immigration consequences are significant; the reduction in
    the sentence is modest; and six months less a day remains a fit sentence.

[3]

Accordingly, leave to appeal is granted, the appeal is allowed
    and the sentence is reduced to six months less a day.


